Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In response to an Office action mailed on 03/29/2022 ("03-29-22 OA"), the Applicant (i) amended the independent claim 1 to include the limitations of the previously-indicated allowable claim 5 but did not include the limitations of the intervening claim 4 and then canceled claim 5 and (ii) amended the independent claim 12 to include the limitations of the previously-indicated allowable claim 16 but did not include the limitations of the intervening claim 15 and then canceled claim 16 on 05/27/2022 ("05-27-22 Response").
The Applicant canceled claim 11 and amended the title in the 05-27-22 Response. 
Currently, elected claims 1-4, 6-10 and 12-15 and non-elected, withdrawn claims 17-20 are pending. 



Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The withdrawn method claims 17-20 have been canceled via Examiner's Amendment below (see Section 1302.04 of the MPEP) given that the Applicant has not amended the process claims during the prosecution to require the limitations of the product claims (see footnote 1 on page 2 of the 03-28-22 OA which refers to page 4 of the Restriction Requirement dated 02/18/2022.). 

Withdrawn claims 17-20 have been canceled.

17.  (Canceled).
18.  (Canceled).
19.  (Canceled).
20.  (Canceled).

After the cancelation of withdrawn claims 17-20, claims 1-4, 6-10 and 12-15 are pending. 

Response to Arguments
Applicant's amendments to the title have overcome the objection to the Specification set forth on page 3 under line item number 1 of the 03-28-22 OA.
Applicant's amendments to each of the independent claims 1 and 12 have overcome the objection to claims 1-16 set forth on page 3 under line item number 2 of the 03-28-22 OA. 
Applicant's amendments to the independent claim 1 and cancelation of claim 11 have overcome the 35 U.S.C. 112(b) rejection of claims 1-11 set forth starting on page 4 under line item number 3 of the 03-28-22 OA.
Applicant's amendments to the independent claims 1 and 12 have overcome the prior-art rejections based on Tanaka set forth starting on page 4 under line item numbers 4 and 5 of the 03-28-22 OA.
Applicant's amendments to the independent claim 1 have overcome the prior-art rejections based on the combination of Li and Song set forth starting on page 9 under line item number 6 of the 03-28-22 OA.

Allowable Subject Matter
Claims 1-4, 6-10 and 12-15 are allowed.
The following is an examiner’s statement of reasons for allowance:

Independent claim 1 is allowed, because the prior art of record, fails to disclose or suggest, in combination with the other claimed elements in claim 1, 
wherein a predetermined length of the first groove and the second groove is 5 to 10 µm, and a predetermined distance of each first groove and each second groove is 10 to 20 µm; a predetermined depth of the first groove is 0 to 0.5 µm, a predetermined depth of the second groove is 0 to 1 µm.
Claims 2-4, 6-10 are allowed, because they depend from the allowed independent claim 1.
	
Independent claim 12 is allowed, because the prior art of record, fails to disclose or suggest, in combination with the other claimed elements in claim 12, 
wherein a predetermined length of the first groove and the second groove is 5 to 10 µm, and a predetermined distance of each first groove and each second groove is 10 to 20 µm; a predetermined depth of the first groove is 0 to 0.5 µm, a predetermined depth of the second groove is 0 to 1 µm.
Claims 13-15 are allowed, because they depend from the allowed independent claim 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano, can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        03 June 2022